DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, corresponding to claims 13, 14 and 16-27 in the reply filed on July 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al. (U.S. Registration No. H1658).
Love discloses a process for operating a medical device in a preparation mode, comprising the steps:
Checking after starting the medical device on whether a predetermined event has occurred by running a power-up test to ensure that the machine has undergone a predetermined programming event to execute all instructions (column 8, line 55 to column 9, line 5), and/or a connection test (column 10, lines 1-30),
Wherein the medical device is equipped for automatic start at a predetermined point in time (column 3, lines 24-35); and
Display of information when the check has revealed that the event has not occurred (column 9, lines 1-5; column 10, lines 18-25).

Concerning claim 14, Love further discloses that the check comprises a comparison of a starting time with a predetermined point in time (column 3, lines 33-37).

With respect to claim 16, Love also discloses that a control unit of the medical device automatically starts the medical device at a predetermined point in time (column 3, lines 14-45); and, 
After start-up of the medical device, checks on whether the predetermined event has occurred (column 8, line 55 to column 9, line 5); and
A display screen (33) displays the information when the check has shown that the event has not occurred (column 9, lines 1-5).

Regarding claim 17, Love continues to disclose that the control unit sends a signal to display the information to the display screen (33), and the information is displayed on the display screen (33) without any action by a user (column 3, lines 37-45; column 9, lines 1-5).

Concerning claim 18, Love further discloses starting the medical device at the predetermined point in time (column 3, lines 24-40).

With respect to claim 19, the reference also discloses that the predetermined point in time is recorded on a time recording device of the medical device, wherein the checking includes comparing the time of start-up of the medical device with the recorded predetermined point in time (column 3, lines 30-38), and wherein the display occurs when the time of start-up occurs at least a predetermined amount after the predetermined point of time, which is the time period required to perform the power-up test (column 8, line 55 to column 9, line 5).

Regarding claim 20, Love continues to disclose that a memory of the medical device stores event information when the event has occurred (column 9, lines 43-54), and wherein the checking includes readout of the event information when the event has occurred (column 10, lines 19-38).

Concerning claim 22, Love further discloses that the process is a dialysis (abstract).

With respect to claim 23, Love also discloses the display displays an interactive input element, which interactive input element, on activation by a user, causes the control unit to start a process at a predetermined time (column 9, lines 15-43).

Regarding claim 24, the reference of Love continues to disclose that the display displays for selection by a user, at least one option for adjustment of the medical device in the form of an adjustment from a low power mode to wake up mode and/or the type of procedure to be performed (column 9, lines 25-42).

Concerning claim 25, Love also discloses that a first option of the at least one option is a first cleaning process (i.e. disinfection) and a second option of the at least one option is a second cleaning process (i.e. rinsing), wherein the duration of the first cleaning process is longer than the duration of the second cleaning process due to the disclosure of the disinfecting procedure having a dwell time overnight (column 9, lines 25-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (U.S. Registration No. H1658) in view of Boag (U.S. Patent No. 4,695,385).
Love is relied upon as set forth above.  While Love discloses that after the checking/wake up procedure, the system will notify an operator that the cleaning/disinfecting process has been successfully completed (column 10, lines 45-60).  Love does not appear to disclose however that a sensor of the medical device detects a property of a liquid in the medical device, and wherein the checking includes comparing the property thus detected with a preselected value.  Boag discloses a process for operating a dialysis machine medical device, wherein the process performs a cleaning and disinfecting procedure, and checks the cleaning and disinfecting procedure (abstract; Figures 1-9).  The reference continues to disclose that a sensor of the medical device detects a property of a liquid in the medical device, and wherein the checking includes comparing the property thus detected with a preselected value in order to ensure that the cleaning and disinfecting process is successfully completed; wherein an error indicator is initiated if said cleaning and disinfecting process is unsuccessful in order to notify an operator of the failed process (column 10, lines 33-55).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention provide a sensor of the medical device in Love that detects a property of a liquid in the medical device, and wherein the checking includes comparing the property thus detected with a preselected value in order to ensure that the cleaning and disinfecting process is successfully completed; wherein an error indicator is initiated if said cleaning and disinfecting process is unsuccessful to notify an operator of the failed process as exemplified by Boag.  Thus, claim 21 is not patentable over Love in view of Boag.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (U.S. Registration No. H1658) in view of Rossi (U.S. Patent No. 5,472,614).
Love is relied upon as set forth above.  Love does not appear to disclose that the medical device has a user interface for turning the checking on and off, and wherein the device is configured to carry out at least one process automatically when the checking is turned off by a user after a start-up of the device.  Rossi discloses a process for operating a medical device comprising checking after starting the medical device on whether an event has occurred (abstract; Figures 1, 2 and 4).  The reference continues to disclose that the medical device has a user interface for turning the checking on and off described as an input override (column 4, lines 50-68), and wherein the device is configured to carry out at least one process automatically when the checking is turned off by a user after a start-up of the device (column 5, lines 58-65).  Rossi discloses that the added step of turning the checking on and off via the override, wherein the device is configured to carry out at least one process automatically when the checking is turned off by a user after a start-up of the device allows an operator to override any false safety sensing conditions to allow the medical dialysis machine to operate in a normal manner (column 4, lines 57-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the user interface of Love with the ability to turn the checking on and off via an override, wherein the device is configured to carry out at least one process automatically when the checking is turned off by a user after a start-up of the device in order to allow an operator to override any false safety sensing conditions to allow the medical dialysis machine to operate in a normal manner as exemplified by Rossi.

Concerning claim 27, Love continues to disclose that a memory of the medical device saves the automatically executed process for automatic execution with an automatic start of the device (column 3, lines 24-55; column 8, line 55 to column 9, line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curtis et al. (U.S. Publication No. 2012/0138533) discloses a process for operating a medical device comprising the step of checking after starting the medical device on whether a predetermined event has occurred (abstract; paragraphs 85-87).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799